Citation Nr: 1232517	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-04 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hemorrhoids.

2.  Entitlement to a rating higher than 10 percent for hypertension prior to September 19, 2011, and a rating higher than 40 percent since.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  While testifying, the Veteran indicated he had recently received medical treatment and examinations for his hemorrhoids and hypertension.  So, following the hearing, the Board held the record open to allow him time to obtain and submit these additional records, which he did in June 2011.  He also waived his right to have the RO initially consider these additional records.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board subsequently, in August 2011, remanded these claims for higher ratings for his hemorrhoids and hypertension to the RO via the Appeals Management Center (AMC) for further development and consideration - especially to have him reexamined to reassess the severity of these disabilities.  In that same decision, the Board dismissed an additional claim for a rating higher than 20 percent for sacro-iliac and thoracic spine dysfunction with degenerative arthritis because the Veteran had withdrawn this other claim at the outset of his hearing.  He also had submitted a written statement after the hearing reiterating the withdrawal of this other claim.  See 38 C.F.R. § 20.204 (2011).

He had the additional VA compensation examination on September 19, 2011 and, after considering the results and other evidence of record, the AMC issued a decision in August 2012 increasing the rating for the hypertension from 10 to 40 percent as of September 19, 2011, the date of that examination.


The AMC denied an even higher rating, however, and continued to deny a rating higher than 10 percent for the hemorrhoids.  The Veteran since has continued to appeal, including for an even higher rating for his hypertension.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, absent receipt of the highest possible rating or express indication that he is content or satisfied with a lesser rating, albeit higher than what he initially had, it is presumed he is seeking the highest possible rating, so receipt of a rating that is less than the maximum possible rating does not abrogate his appeal).  So the issue now concerning his claim for hypertension is whether he was entitled to a rating higher than 10 percent for this disability prior to September 19, 2011, and whether he has been entitled to a rating higher than 40 percent since.

There also is a derivative TDIU claim, however.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, the September 2011 VA compensation examiner indicated the Veteran's hypertension impacts his ability to work as a police officer because he needs to avoid strenuous physical exertion until his blood pressure is under better control with medications.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the evidence of record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the AMC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Therefore, this derivative TDIU claim is addressed in the REMAND portion of this decision below and is being REMANDED to the RO via the AMC in Washington, D.C.  However, the Board is going ahead and deciding the claims for higher ratings for the hypertension and hemorrhoids.


FINDINGS OF FACT

1.  From November 15, 2008 to September 18, 2011, the Veteran's hypertension was manifested by diastolic pressure of predominately 110 or more but less than 120.

2.  His diastolic pressure has never been predominately 130 or more, however, even since September 19, 2011.

3.  And, as for his hemorrhoids, they are not characterized by persistent bleeding with secondary anemia or fissures.



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, though no greater rating, for the hypertension from November 15, 2008 to September 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

2.  But the criteria are not met for a rating higher than 40 percent for the hypertension since September 19, 2011.  Id.

2.  The criteria are not met for a rating higher than 10 percent for the hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To this end, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to initially adjudicating a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing this error, but also, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim.

Here, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision in September 2009, so in the preferred sequence, advised the Veteran of the evidence and information necessary to substantiate his increased-rating claims as well as of his and VA's respective responsibilities in obtaining this supporting evidence and information.  He therefore has received all required notice.

And as for the duty to assist him with his claims, his service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional records that have not been requested or obtained and that need to be.

He was also afforded VA examinations in May and December 2006, March 2007, April 2009, and most recently in May 2009 and September 2011 to assess and reassess the severity of his hypertension and hemorrhoids.  Neither he nor his representative has alleged these examinations are inadequate for rating purposes.  

Moreover, the Board finds these examinations adequate for evaluating the Veteran's hypertension and hemorrhoids since they included an interview of him, a review of his relevant records for his pertinent medical history, and objective physical examination to address the relevant rating criteria.  He and his representative have not alleged these disabilities have worsened or materially changed since the most recent examinations in September 2011.  And the mere passage of time, alone, since an otherwise adequate examination and without an allegation of worsening disability, does not warrant the scheduling of a new examination merely as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, in having the Veteran undergo those additional examinations in September 2011, there was compliance with the Board's August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is acceptable to have "substantial", even if not "exact" compliance).

Additionally, the Veteran has been provided a hearing before a Veterans Law Judge of the Board, during which he presented oral argument in support of his claims for higher ratings for his hypertension and hemorrhoids and was allowed opportunity, after the hearing, to obtain and submit additional supporting evidence.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.


Here, during the April 2011 videoconference hearing the presiding Veterans Law Judge explained the type of evidence needed to substantiate these increased-rating claims and, as mentioned, held the record open following the hearing to allow the Veteran time to obtain and submit this supporting evidence, which he later did and waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  See, too, Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

During the hearing the presiding Veterans Law Judge and the Veteran's representative asked specific questions directed at identifying whether the Veteran had certain specified symptoms meeting the schedular criteria for higher ratings.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) in the conducting of the hearing, nor have they identified any prejudice in the conducting of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, the Court has held that, in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since March 2008 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


A.  Hypertension

The Veteran testified during his videoconference hearing before the Board that his hypertension required continuous medication for control, and that his blood pressure readings had been sufficiently elevated to warrant assigning a rating higher than 10 percent.  The Board since has remanded this claim in August 2011, had him undergo another VA compensation examination on September 19, 2011, with a resultant increase in the rating for his hypertension from 10 to 40 percent as of the date of that additional VA examination on remand.  So the rating for this disability already has been "staged" inasmuch as he had the lesser 10 percent rating prior to September 19, 2011, and has had the higher 40 percent rating since.

His hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, as hypertensive vascular disease (hypertension and isolated systolic hypertension).  A minimum 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher 20 percent rating requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  An even higher 40 percent rating requires diastolic pressure predominantly 120 or more.  And a still higher 60 percent rating, the highest possible under this DC, requires diastolic pressure predominantly 130 or more.  Id.  Note (1) to DC 7101 provides that hypertension must be confirmed by blood pressure readings taken 2 or more times on at least 3 different days.

Prior to September 19, 2011

The relevant evidence for consideration during this initial period at issue includes the Veteran's VA treatment records dating from March 2008 to August 2009, private treatment records from various providers dating from March 2008 to November 2011, and the reports of two VA compensation examinations in May 2009.

His VA treatment records show blood pressure readings of 116/84 (systolic/diastolic) in August 2008, 138/90 and 138/80 in February 2009, and 136/88 in August 2009.  These readings are well below the required 110 diastolic reading required for a rating higher than 10 percent.

As for his private treatment records, his blood pressure was record as 158/110 in November 2008, 157/120 in December 2008, 154/114 and 131/92 in January 2009, 141/105 and 155/101 in February 2009, 152/99 in March 2009, and 141/99 in February 2011.  These records also confirm his use of medications to control his hypertension.

Additionally, he submitted a handwritten log of his blood pressure readings from an emergency room visit, beginning on November 15, 2008, showing that his diastolic pressure was predominately 110 or higher as of that date, according to numerous readings.

In further support of his claim, he submitted records from Healthevet, including blood pressure readings dated in February 2009.  These readings, which were also represented in graphical form, show the highest diastolic reading as 119, occurring in February 2009.

In May 2009, he had a VA compensation examination for hypertensive retinal changes, but it was determined they were not visually significant.  There were no blood pressure readings provided.  However, during another VA compensation examination, also in May 2009, his blood pressure was 154/90 and 160/90 when taken using both arms.  There were no additional blood pressure readings.

Regardless of that May 2009 VA compensation examination report showing diastolic blood pressure readings of only 90, there are other records in the file during this initial period, namely, the private treatment records and log showing diastolic blood pressure readings persistently higher than 110 since November 15, 2008, albeit never 120 or greater, certainly not predominantly so.  Hence, the Veteran is entitled to a higher 20 percent rating for his hypertension as of November 15, 2008, though not an even higher 40 percent rating.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Hence, according to Harper v. Brown, 10 Vet App 125, 126 (1997), it follows that three possible effective dates for the higher rating may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine:  (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, the appropriate effective date for this higher 20 percent rating is November 15, 2008, which is the date an ascertainable increase in the Veteran's hypertension was shown to have occurred, which was within one year of him filing his claim for a higher rating for this disability on March 16, 2009.

Since September 19, 2011

The Veteran has had an even higher 40 percent rating for his hypertension effectively since September 19, 2011, the date of the most recent VA compensation examination he had for this disability on remand.  In determining whether he is entitled to an even higher rating since September 19, 2011, the Board has reviewed the report of that most recent VA compensation examination in September 2011, which, turns out, is the only relevant evidence of record containing measurements of his blood pressure since September 2011.  Because his diastolic blood pressure has not been predominantly 130 or more, he is not shown to be entitled to an even higher 60 percent rating for his hypertension.

The September 2011 VA examiner recorded blood pressure readings of 193/125, 187/120, and 189/119.  The examiner confirmed the diagnosis of hypertension and also noted the Veteran uses two medications to control his hypertension.  

As these are the only available records since September 19, 2011, the Board finds that the evidence in the file does not support a disability rating higher than 40 percent for the Veteran's hypertension for this ensuing period at issue.

In making the above determinations regarding the appropriate ratings before and since September 19, 2011, the Board has remained mindful of the Veteran's April 2011 hearing testimony regarding the severity of his hypertension.  He is competent to report on factual matters of which he has firsthand knowledge, such as having to take medications to try and control his hypertension.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Ultimately, though, his ratings for this disability are based on his blood pressure readings taken with a 

blood pressure monitor, and on a sufficient number of times over a sufficient number of days to obtain the most accurate readings possible, to in turn get a true measure of his blood pressure, so an objective rather than subjective quantification.

Accordingly, based on these objective readings, he is entitled to a higher 20 percent rating for his hypertension as of November 15, 2008, which will remain in effect until September 19, 2011, when the rating again increases to 40 percent.  In making these determinations, the Board has considered the benefit-of-the-doubt doctrine and applied it in deciding to grant the increase from 10 to 20 percent for the initial period at issue, but as the preponderance of the evidence is against any higher ratings, either prior to or since September 19, 2011, that doctrine has no further application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Hemorrhoids

The Veteran has a 10 percent rating for his hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  According this DC, a 10 percent rating requires large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue and evidencing frequent recurrences.  A higher 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.

Applying these criteria to the facts of this case, the Board finds no basis to grant a rating higher than 10 percent for the Veteran's hemorrhoids at any time since one year prior to filing this increased rating claim.

The medical records for consideration are his private and VA treatment records, and the reports of his May 2009 and September 2011 VA examinations.  However, none of these records show his hemorrhoids meet the requirements for a higher 20 percent under DC 7336, as there is no competent and credible indication of persistent bleeding and secondary anemia or fissures.


According to his VA treatment records dating from March 2008 through August 2009, he complained of "intermittent" rectal bleeding in February and August 2009.  However, there is no indication of "persistent" rectal bleeding or, even accepting there is bleeding, secondary anemia or fissures.

Additionally, a February 2009 private treatment record from Dr. S.N. shows the Veteran's complaints of "off and on" bleeding, so, again, intermittent not persistent.  Pictures of blood on toilet paper also were provided to illustrate the bleeding and amount of it.  A physical examination revealed a brown stool, though normal bowel sounds and negative heme.  Dr. S.N. determined the Veteran had hematochezia (i.e., colon cancer), most likely hemmorrhoidal but could not rule out other pathologies.

The Veteran resultantly underwent a colonoscopy in March 2009, which revealed the Grade 3 internal hemorrhoids and a polyp in his distal rectum, which was removed.

He had a VA compensation examination in May 2009.  He reported itching and burning on a regular basis, occurring about two to three times a week.  He also stated he suffers from constipation and notices some bleeding on the tissue.  He mentioned the use of stool softeners, but denied diarrhea, tenesmus, swelling, or perianal discharge or fecal incontinence.  The examiner observed there was no history of thrombosis, surgery, trauma to the rectum or anus, rectal prolapse, anal infections, procitis, or fistulas.  On physical examining, he indicated heme was negative brown stool, and there were no external or internal hemorrhoids and no rectal fissures.  There also was no evidence of rectal leakage.  Consequently, the examiner determined the Veteran is intermittently symptomatic as a result of his hemorrhoids, especially when he gets constipated.  However, he is not anemic and there is no loss of function.


The Veteran was reexamined in September 2011 as a result of the Board's August 2011 remand of this claim.  He reported two to three flare-ups a month and using medications, as needed, including a stool softener.  His hemorrhoids were determined to be mild or moderate, with bleeding reported during bowel movements with the flare-ups.  He again complained of a burning and itching sensation.  Physical examination revealed small or moderate hemorrhoids, 
non-thrombosed and non-bleeding, less than one centimeter.  Additionally, there was no evidence of fistulas, rectal stricture, impairment of the rectal sphincter, rectal prolapse, and pruritus ani.

Even accepting the Veteran has bleeding on account of his hemorrhoids, there has not been the required indication of secondary anemia or fissures to support assigning a rating higher than 10 percent for this disability.  Whether he is anemic necessarily is a medical, not lay, determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).  And although he has complained of bleeding, itching, and burning from his hemorrhoids, and is competent even as a layman to make this assertion, he has not also complained of fissures, and they have not been objectively shown, either, during the course of any of his evaluations or treatments.

Therefore, he is not entitled to a rating higher than 10 percent for his hemorrhoids at any point since one year prior to filing this increased-rating claim.  And as the preponderance of the evidence is against this claim for a higher rating for this disability, the "benefit-of-the-doubt" rule is inapplicable, so the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Extra-Schedular Consideration

The rating schedule represents as far as is practicable the average impairment of earning capacity.  But to afford justice in exceptional situations, an extra-schedular rating can be provided under 38 C.F.R. § 3.321(b), though the Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service for this special consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the symptoms associated with the Veteran's hypertension and hemorrhoids are not shown to cause any impairment that is not already contemplated by the rating criteria, so the rating criteria reasonably describe the extent and severity of these disabilities.  The symptoms associated with his hemorrhoids (e.g., bleeding, itching, burning sensation, etc.), and his blood pressure readings as concerning his hypertension are contemplated by the applicable DCs, 7336 and 7101, respectively.  Thus, referral for consideration of an extra-schedular rating is unwarranted.


ORDER

A higher 20 percent rating is granted for the hypertension (though no greater rating) from November 15, 2008 to September 18, 2011, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a rating higher than 40 percent for the hypertension since September 19, 2011, is denied.

The claim for a rating higher than 10 percent for the hemorrhoids also is denied.


REMAND

As concerning the remaining derivative TDIU claim, a medical opinion is needed to assist in determining whether the Veteran is unemployable on account of his service-connected disabilities, which are:  the hypertension, rated as 40-percent disabling effectively since September 19, 2011; sacroiliac and thoracic spine dysfunction with degenerative arthritis, rated as 20-percent disabling; chronic folliculitis of the scalp, rated as 10-percent disabling; hemorrhoids, also rated as 10-percent disabling; chronic sinusitis, as well rated as 10-percent disabling; and residuals of a left inguinal hernia repair, rated as 0-percent disabling, so noncompensable.  The combined rating for these disabilities is 70 percent.  See 38 C.F.R. § 4.25.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

So the Veteran's service-connected disabilities meet these threshold minimum rating requirement of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

Thus, the Board must evaluate whether there are circumstances in his case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his or her employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that is substantially gainful versus just marginal.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The September 2011 VA compensation examiner indicated the Veteran's hypertension impacts his ability to work as a police officer because he needs to avoid strenuous physical exertion until his blood pressure is under better control with medications.  This examiner, however, did not explain what exactly was meant by "impacts", including especially in terms of whether this is an outright preclusion to employment of the type contemplated by a TDIU or even, to a lesser extent, the type of marked interference with employment that might invoke consideration of an extra-schedular rating for the hypertension under 38 C.F.R. § 3.321(b)(1).  The examiner's wording also suggest that any impact on employment might be temporary versus permanent, seeing as though he indicated things could change for the better once the Veteran's blood pressure is under better control.

The Board therefore is obtaining additional medical comment on this determinative issue of employability.

The RO/AMC also has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  Provide him opportunity to submit additional evidence and/or argument in response to this notice.

2.  After this opportunity, and given the comments of the September 2011 VA compensation examiner regarding the impact of the Veteran's hypertension on his employability, obtain additional medical comment concerning whether his service-connected disabilities (not just the hypertension, alone, but in combination) preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment, in comparison, when considering his level of education, prior work experience and training, etc.

The examination should include all diagnostic testing or evaluation deemed necessary, and the claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and occupational histories.  


3.  Then adjudicate this derivative TDIU claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC concerning this claim and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


